Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports strong third quarter results of $931 million and record revenues for second consecutive quarter << Third quarter financial measures compared to the same period a year ago: - Earnings per share (diluted) of $0.87, compared to $0.98 - Net income of $931 million, versus $1.01 billion - Return on equity of 18.0%, compared to 21.0% - Productivity ratio of 51.0%, versus 54.3% - Quarterly dividend of 49 cents per common share Year-to-date performance versus our 2009 financial and operational objectives was as follows: 1. Target: Earn a return on equity (ROE)(1) of 16 to 20%. For the nine months, Scotiabank earned an ROE of 17.5%. 2. Target: Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was negative 10%. 3. Target: Maintain a productivity ratio(1) of less than 58%. Scotiabank's ratio was 53.5% for the nine months. 4. Target: Maintain strong capital ratios. At 10.4%, Scotiabank's Tier 1 capital ratio remains strong by international standards. (1) Refer to non-GAAP measures discussion further below. >> TORONTO, Aug. 28 /CNW/ - Scotiabank today reported third quarter income of $931 million compared with $1.01 billion for the same period last year.
